In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


             Nos. 06-14-00139-CR, 6-14-00140-CR,
              06-14-00141-CR & 06-14-00142-CR



                DONNY JOE CURRY, Appellant

                               V.

               THE STATE OF TEXAS, Appellee



            On Appeal from the County Court at Law No. 1
                         Hunt County, Texas
Trial Court Nos. CR1301508, CR1301625, CR1301627 & CR1301628




          Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

       Donny Joe Curry, appellant, was convicted of resisting arrest, failure to maintain

financial responsibility, failure to secure and/or display proof of motor vehicle inspection, and

failure to identify. He was fined $250.00 on each count and was sentenced to serve 275 days in

jail. Curry timely filed notices of appeal on August 8, 2014. The appellate records in these

matters were completed with the filing of the reporter’s records on November 3, making Curry’s

appellate brief(s) originally due December 3, 2014. This deadline was extended once by this

Court on Curry’s motion, resulting in the current due date of December 29, 2014. Curry has now

filed a second motion seeking an additional extension of the briefing deadline.

       We have reviewed Curry’s second motion to extend as well as the appellate records, and

we find no compelling information to convince us that the briefing in these matters requires more

time to prepare. The motion to extend time to file Curry’s appellate brief(s) is overruled.

       We order counsel to file Curry’s appellate brief(s) with this Court on or before

January 20, 2015.

       IT IS SO ORDERED.

                                             BY THE COURT

Date: January 6, 2015




                                                 2